Response to Arguments / Remarks
Applicant's arguments filed 04/22/2021 have been fully considered.

In response to the arguments presented in the fourth paragraph of page 6, applicant appears to equate the capillary body 117 of Dubief as “a hollow tube”. However, the final rejection clearly stated the porous sleeves 201 of Dubief is analogous to the “hollow tube” not the capillary body 117. 

In response to the arguments presented in the last paragraph of page 6, the porous sleeve of Dubief is internally in contact with the capillary body to draw the flammable liquid / aerosol–foaming substrate from the internal surface touching the capillary body to the external surface. The teachings and supports can be found in paragraphs [0014] “The porous material may comprise any suitable material or combination of materials which is permeable to the aerosol-forming substrate and allows the aerosol-forming substrate to migrate from the capillary material to the vaporizer.” and [0015] “The porous material and capillary material preferably comprise different materials.  Preferably, the capillary material and the porous material are in contact, as this provides for good transfer of liquid.” of Dubief. It is very clear from these paragraphs that the porous sleeve has a structure that allows the aerosol–foaming substrate to migrate from its internal surface to the external 

In response to the arguments presented in the first paragraph of page 7, the modification of Pepper’s heating element with Dubief’s porous sleeve and wound heater is very obvious because by modifying one type of heater to another type of heater is well within the ordinary skill of a person in the art. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to the introduction of the new claims 27 and 28, the new claims raise new issues that would require further consideration and/or searches. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685